DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “towards the end” in claims 1 and 5 is a relative phrase which renders the claim indefinite. The phrase “towards the end” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would fall within the phrase “towards the end”.  Is it something not in the middle, something closer to the end than the middle, the next to last block from the end, or something else entirely?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2015/0095555) in view of Frolikov (US 10,503,404).
In regards to claim 1, Asnaashari teaches a device comprising:
a processor (CPU subsystem 14, figure 1);
a memory array (storage pool 26, figure 1) comprising:
a plurality of memory devices (solid state drives 28-30, figure 1);
a plurality of host storage memory devices (solid state drives 28-30, figure 1) associated with a plurality of logical devices (“Capacity growth of the storage pool 26, employed in the storage system 8, renders the storage system 8 suitable for additional applications, such as without limitation, network attached storage (NAS) or storage attached network (SAN) applications that support many logical unit numbers (LUNs) associated with various users. The users initially create LUNs with different sizes and portions of the storage pool 26 are allocated to each of the LUNs.”, paragraph 0031); and
a plurality of control blocks (LUNs table pointers 38, figure 1);
a control block management logic configured to:
process a request to generate a new logical device (“In an embodiment of the invention, when LUNs are first created, storage processor 10 allocates portions of a virtual space (or virtual storage 214) as opposed as to allocating portions of a physical space from the storage pool 26.”, paragraph 0033);
parse the logical device request to determine the number of control blocks required (“At step 1004, the number of LBA-groups required for the LUN is determined by dividing the size of the LUN by the size of the LBA-group and portion of the virtual capacity 214 is allocated to the LUN and keep track of the unallocated portion of the virtual storage 214. At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098);
assess whether enough control blocks are available within a general pool of control blocks (“When a new LUN is created, storage processor 10 verifies that the size of the LUN being created is less or equal to the portion of the virtual storage 214 that has not been allocated otherwise it aborts the process.”, paragraph 0049; “In an embodiment of the invention, the number of rows or entries of the mapping table 204 depends on the maximum number of LBA-groups that the storage processor 10 has to store and maintain for a LUN and is further based on the maximum size of the LUN allowed by the storage system 8 and the size of the LUN LBA-groups.”, paragraph 0050);
partition separate control blocks for the requested logical device (“At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098) towards the end of the general pool of control blocks (Figure 1 shows the Virtual Storage Mapping Tables near the end of memory 20); 
assign the control blocks to the requested namespace (“The storage processor 10 then allocates a portion of memory 20 for mapping table (such as the mapping table 204, 206, 208, and 210) and associates it with the particular LUN and updates the LUN table pointer entry associated with the LUN with the starting location of the mapping table 204.”, paragraph 0049); and
limit further control block activity for the partitioned control blocks to control data associated with the requested logical device (“To easily accommodate LUN resizing and avoid the challenges and difficulties associated therewith, LUNs are maintained at some granularity and divided into units of the size of the granularity, the unit is referred to herein as LUN LBA-group.”, paragraph 0035).
Asnaashari fails to teach that the logical devices are namespaces.  Frolikov teaches that the logical devices are namespaces (“Different portions of a storage device can be allocated to different namespaces and thus can have LBA addresses configured independently from each other within their respective namespaces.”, Col. 1, line 66 - Col. 2, line 2) in order to interface with the NVMe standard (Col. 1, lines 22-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov such that the logical devices are namespaces in order to interface with the NVMe standard (id.).
In regards to claim 5, Asnaashari teaches a device comprising:
a processor (CPU subsystem 14, figure 1);
a memory array (storage pool 26, figure 1)  comprising:
a plurality of memory devices (solid state drives 28-30, figure 1);
a plurality of host storage memory devices (solid state drives 28-30, figure 1) associated with a plurality of logical devices (“Capacity growth of the storage pool 26, employed in the storage system 8, renders the storage system 8 suitable for additional applications, such as without limitation, network attached storage (NAS) or storage attached network (SAN) applications that support many logical unit numbers (LUNs) associated with various users. The users initially create LUNs with different sizes and portions of the storage pool 26 are allocated to each of the LUNs.”, paragraph 0031); and
a plurality of control blocks (LUNs table pointers 38, figure 1);
a control block management logic configured to:
process a request to generate a new logical device (“In an embodiment of the invention, when LUNs are first created, storage processor 10 allocates portions of a virtual space (or virtual storage 214) as opposed as to allocating portions of a physical space from the storage pool 26.”, paragraph 0033);
parse the logical device request (“In an embodiment of the invention, when LUNs are first created, storage processor 10 allocates portions of a virtual space (or virtual storage 214) as opposed as to allocating portions of a physical space from the storage pool 26.”, paragraph 0033);
assess whether enough control blocks are available within a general pool of control blocks (“When a new LUN is created, storage processor 10 verifies that the size of the LUN being created is less or equal to the portion of the virtual storage 214 that has not been allocated otherwise it aborts the process.”, paragraph 0049; “In an embodiment of the invention, the number of rows or entries of the mapping table 204 depends on the maximum number of LBA-groups that the storage processor 10 has to store and maintain for a LUN and is further based on the maximum size of the LUN allowed by the storage system 8 and the size of the LUN LBA-groups.”, paragraph 0050);
establish if any indications of use are available (“At step 1004, the number of LBA-groups required for the LUN is determined by dividing the size of the LUN by the size of the LBA-group and portion of the virtual capacity 214 is allocated to the LUN and keep track of the unallocated portion of the virtual storage 214.”, paragraph 0098);
determine the number of control blocks required based on the logical device request and any available indications of use (“At step 1004, the number of LBA-groups required for the LUN is determined by dividing the size of the LUN by the size of the LBA-group and portion of the virtual capacity 214 is allocated to the LUN and keep track of the unallocated portion of the virtual storage 214. At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098);
partition separate control blocks for the requested logical device (“At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098) towards the end of the general pool of control blocks (Figure 1 shows the Virtual Storage Mapping Tables near the end of memory 20); 
assign the control blocks to the request logical device (“The storage processor 10 then allocates a portion of memory 20 for mapping table (such as the mapping table 204, 206, 208, and 210) and associates it with the particular LUN and updates the LUN table pointer entry associated with the LUN with the starting location of the mapping table 204.”, paragraph 0049); and
limit further control block activity for the partitioned control blocks to control data associated with the requested logical device (“To easily accommodate LUN resizing and avoid the challenges and difficulties associated therewith, LUNs are maintained at some granularity and divided into units of the size of the granularity, the unit is referred to herein as LUN LBA-group.”, paragraph 0035).
Asnaashari fails to teach that the logical devices are namespaces.  Frolikov teaches that the logical devices are namespaces (“Different portions of a storage device can be allocated to different namespaces and thus can have LBA addresses configured independently from each other within their respective namespaces.”, Col. 1, line 66 - Col. 2, line 2) in order to interface with the NVMe standard (Col. 1, lines 22-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov such that the logical devices are namespaces in order to interface with the NVMe standard (id.).
In regards to claim 6, Asnaashari further teaches that the indications of use are derived from the host (“At step 1004, the number of LBA-groups required for the LUN is determined by dividing the size of the LUN by the size of the LBA-group and portion of the virtual capacity 214 is allocated to the LUN and keep track of the unallocated portion of the virtual storage 214.”, paragraph 0098; “The users initially create LUNs with different sizes and portions of the storage pool 26 are allocated to each of the LUNs.”, paragraph 0031).
In regards to claim 7, Asnaashari further teaches that  the indications of use are provided via one or more tags within the namespace generation command (“At step 1004, the number of LBA-groups required for the LUN is determined by dividing the size of the LUN by the size of the LBA-group and portion of the virtual capacity 214 is allocated to the LUN and keep track of the unallocated portion of the virtual storage 214.”, paragraph 0098; “The users initially create LUNs with different sizes and portions of the storage pool 26 are allocated to each of the LUNs.”, paragraph 0031).
In regards to claim 11, Frolikov further teaches that the indications of use are derived within the storage device (“In other instances, an optimized block size may be predicted or calculated, using an artificial intelligence technique, through machine learning from the namespace usage histories in the storage device and/or other similarly used storage devices.”, Col. 3, lines 3-7).
In regards to claim 19, Asnaashari teaches a method of managing control blocks within a storage device, comprising:
processing a request to generate a new logical device within a memory array of the storage device (“In an embodiment of the invention, when LUNs are first created, storage processor 10 allocates portions of a virtual space (or virtual storage 214) as opposed as to allocating portions of a physical space from the storage pool 26.”, paragraph 0033);
parsing the logical device request to determine the number of control blocks required (“At step 1004, the number of LBA-groups required for the LUN is determined by dividing the size of the LUN by the size of the LBA-group and portion of the virtual capacity 214 is allocated to the LUN and keep track of the unallocated portion of the virtual storage 214. At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098);
assessing whether enough control blocks are available within a general pool of control blocks (“When a new LUN is created, storage processor 10 verifies that the size of the LUN being created is less or equal to the portion of the virtual storage 214 that has not been allocated otherwise it aborts the process.”, paragraph 0049; “In an embodiment of the invention, the number of rows or entries of the mapping table 204 depends on the maximum number of LBA-groups that the storage processor 10 has to store and maintain for a LUN and is further based on the maximum size of the LUN allowed by the storage system 8 and the size of the LUN LBA-groups.”, paragraph 0050);
determining that the number of control blocks required comprises at least one unit that is less than one full control block (“At step 1004, the number of LBA-groups required for the LUN is determined by dividing the size of the LUN by the size of the LBA-group and portion of the virtual capacity 214 is allocated to the LUN and keep track of the unallocated portion of the virtual storage 214. At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098);
partitioning a sub-block for the requested namespace when the memory devices of the memory array are configured to be erasable in units of less than one block (“At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098);
partitioning any remaining full control blocks required for the requested namespace (“At step 1006, memory is allocated for the mapping table and LUN table pointer is updated accordingly to point to the starting address of the table in the memory 20.”, paragraph 0098); 
assigning the control blocks to the requested logical device (“The storage processor 10 then allocates a portion of memory 20 for mapping table (such as the mapping table 204, 206, 208, and 210) and associates it with the particular LUN and updates the LUN table pointer entry associated with the LUN with the starting location of the mapping table 204.”, paragraph 0049); and
limiting further control block activity for the partitioned control blocks to control data associated with the requested logical device (“To easily accommodate LUN resizing and avoid the challenges and difficulties associated therewith, LUNs are maintained at some granularity and divided into units of the size of the granularity, the unit is referred to herein as LUN LBA-group.”, paragraph 0035).
Asnaashari fails to teach that the logical devices are namespaces.  Frolikov teaches that the logical devices are namespaces (“Different portions of a storage device can be allocated to different namespaces and thus can have LBA addresses configured independently from each other within their respective namespaces.”, Col. 1, line 66 - Col. 2, line 2) in order to interface with the NVMe standard (Col. 1, lines 22-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov such that the logical devices are namespaces in order to interface with the NVMe standard (id.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2015/0095555) in view of Frolikov (US 10,503,404) and Kang et al. (“A Superblock-based Flash Translation Layer for NAND”).
In regards to claim 2, Asnaashari in view of Frolikov teaches claim 1.  Asnaashari in view of Frolikov fails to teach that, in response to an insufficient amount of available control blocks for partitioning within the storage device, the control block management logic is further configured to initiate a garbage collection process within the general control block pool.  Kang teaches that, in response to an insufficient amount of available control blocks for partitioning within the storage device, the control block management logic is further configured to initiate a garbage collection process within the general control block pool (“When all the available U-blocks are exhausted, garbage collection is invoked.”, section 2.3, paragraph 5) in order “to update the same logical sector transparently without intervention of erase operation” (section 1, paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov and Kang such that, in response to an insufficient amount of available control blocks for partitioning within the storage device, the control block management logic is further configured to initiate a garbage collection process within the general control block pool in order “to update the same logical sector transparently without intervention of erase operation” (id.).
In regards to claim 3, Asnaashari in view of Frolikov teaches claim 1.  Asnaashari in view of Frolikov fails to teach that, in response to an insufficient amount of available control blocks for partitioning within the storage device, the control block management logic is further configured to initiate a compaction process within the general control block pool.  Kang teaches that, in response to an insufficient amount of available control blocks for partitioning within the storage device, the control block management logic is further configured to initiate a compaction process within the general control block pool (“When all the available U-blocks are exhausted, garbage collection is invoked. … The full merge (cf. Figure 3(a)) is simple; it allocates a free block that is erased beforehand, and then copies the most up-to-date pages (we call them valid pages.), either from the D-block or from the U-block, into the free block. After copying all the valid pages, the free block becomes the D-block and the former D-block and the U-block are erased.”, section 2.3, paragraph 5) in order “to update the same logical sector transparently without intervention of erase operation” (section 1, paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov and Kang such that, in response to an insufficient amount of available control blocks for partitioning within the storage device, the control block management logic is further configured to initiate a compaction process within the general control block pool in order “to update the same logical sector transparently without intervention of erase operation” (id.).
In regards to claim 4, Asnaashari in view of Frolikov teaches claim 1.  Asnaashari in view of Frolikov fails to teach that the partitioning of separate control blocks is executed on previously unused control blocks.  Kang teaches that the partitioning of separate control blocks is executed on previously unused control blocks (“In the out-of-place scheme (cf. Figure 2(b)), the logical page is written to any free page in a U-block and the page-mapping table for the block is modified to point to the newly written page.”, section 2.3, paragraph 4) in order “to update the same logical sector transparently without intervention of erase operation” (section 1, paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov and Kang such that the partitioning of separate control blocks is executed on previously unused control blocks in order “to update the same logical sector transparently without intervention of erase operation” (id.).

Claims 8-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2015/0095555) in view of Frolikov (US 10,503,404) and Iyer et al. (US 2017/0060918).
In regards to claim 8, Asnaashari in view of Frolikov teaches claim 7.  Asnaashari in view of Frolikov fails to teach that the one or more tags indicate an expiration indication associated with the host data.  Iyer teaches that the one or more tags indicate an expiration indication associated with the host data (“At block 402, storage manager 240 may receive (e.g., via end-user interface 231) an end-user request for storage resources. The request may be very simple and limited to an amount of storage space, e.g., 1 GB. The request may comprise additional parameters, such as type of storage technology (e.g., block-based, cloud, CIFS, NFS, etc.), storage interconnect protocol (e.g., FC, iSCSI, etc.), input/output (“I/O”) speed, etc.), amount of cache, manufacturer, model, expiration timeframe, etc.”, paragraph 0301).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov and Iyer such that the one or more tags indicate an expiration indication associated with the host data in order to ensure prompt release of storage resources.
In regards to claim 9, Iyer further teaches that control block management logic is further configured to utilize the expiration indication to determine if a previously generated control block exists within a given window of time associated with the expiration indication (“At block 514, storage manager 240 may release the storage resource, e.g., LUN B1, back to the hosting storage device, e.g., storage array B. In a reversal of the operations of blocks 406-410, storage manager 240 and media agent 244 that is associated with the hosting data storage device may delete the storage space of LUN B1 and may reconfigure it as available space in the storage device. Furthermore, storage manager 240 may update its tracking of available resources in management database 246, e.g., a pool of available data storage devices. Block 514 has the effect of ending the assignment of the storage resource LUN B1 to the requesting end-user and/or client computing device 102 and restoring the storage space to a pool of available data storage devices that are to be made accessible in response to further requests for data storage space.”, paragraph 0316).
In regards to claim 10, Iyer further teaches that, in response to a previously generated control block existing within the given window of time associated with the expiration indication of the requested namespace, the control block management logic is further configured to utilize the existing control block instead of partitioning separate control blocks (“The released/restored storage space may now be assigned to other requesting end-users and/or client computing devices 102 without limitation.”, paragraph 0316).
In regards to claim 12, Frolikov further teaches that  the indications of use are generated based on historical use data associated with the host stored in the storage device (“In other instances, an optimized block size may be predicted or calculated, using an artificial intelligence technique, through machine learning from the namespace usage histories in the storage device and/or other similarly used storage devices.”, Col. 3, lines 3-7).
In regards to claim 20, Asnaashari in view of Frolikov teaches claim 19.  Asnaashari in view of Frolikov fails to teach that determining the number of control blocks required includes evaluating any expiration indications available with the requested namespace.  Iyer teaches that determining the number of control blocks required includes evaluating any expiration indications available with the requested namespace (“At block 514, storage manager 240 may release the storage resource, e.g., LUN B1, back to the hosting storage device, e.g., storage array B. In a reversal of the operations of blocks 406-410, storage manager 240 and media agent 244 that is associated with the hosting data storage device may delete the storage space of LUN B1 and may reconfigure it as available space in the storage device. Furthermore, storage manager 240 may update its tracking of available resources in management database 246, e.g., a pool of available data storage devices. Block 514 has the effect of ending the assignment of the storage resource LUN B1 to the requesting end-user and/or client computing device 102 and restoring the storage space to a pool of available data storage devices that are to be made accessible in response to further requests for data storage space.”, paragraph 0316).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov and Iyer such that determining the number of control blocks required includes evaluating any expiration indications available with the requested namespace in order to ensure prompt release of storage resources.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2015/0095555) in view of Frolikov (US 10,503,404) and Benjamin et al. (US 11,132,140).
In regards to claim 17, Asnaashari in view of Frolikov teaches claim 5.  Asnaashari in view of Frolikov fails to teach that the indications of use are configured to determine if the requested namespace will be utilized sequentially or randomly.  Benjamin teaches that the indications of use are configured to determine if the requested namespace will be utilized sequentially or randomly (“A workload analysis engine 236 uses the history data from the database 234 to characterize client workload trends. Without limitation, the client workload can be characterized in a number of useful ways, including as follows: sequential v. random accesses; identification of hot data v. cold data; the use of NVMe namespaces; the locality of data accesses, both logically and physically; big v. small data transfers; queue depths; instant v. historical accesses; write dominated v. read dominated accesses, and so on.”, Col. 8, lines 41-49) in order to “enhance power down (scram) efficiency, decrease time to ready (TTR), and reduce background resources required during normal operation of the device” (Col. 3, lines 30-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asnaashari with Frolikov and Benjamin such that the indications of use are configured to determine if the requested namespace will be utilized sequentially or randomly in order to “enhance power down (scram) efficiency, decrease time to ready (TTR), and reduce background resources required during normal operation of the device” (id.).
In regards to claim 18, Benjamin further teaches that, in response to the determination of a logical namespace being utilized randomly, the control block management logic is further configured to associate the requested zone namespace to one or more pre-existing mixed control blocks (“Generally, smaller chunks may be more suitable for random writes/reads, while larger chunks may be more suitable for more sequential style writes/reads, and so on.”, Col. 11, lines 52-55).

Response to Arguments
Applicant’s arguments, see page 9, filed 1 September 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of the amendments to claims 1 and 5.
Applicant's arguments, see pages 9-10, filed 1 September 2022, with respect to the obviousness rejections have been fully considered, but they are not persuasive. The Examiner recognizes that Asnaashari fails to consider the specific context of namespaces.  However, one of ordinary skill in the art would be motivated and find it obvious to apply Asnaashari’s techniques for LUNs to Frolikov’s namespaces.  The Examiner contends that Asnaashari teaches a general pool of control blocks, partitioning control blocks for a requested logical device, and partitioning control blocks towards the end of the general pool as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        11 October 2022